Citation Nr: 0518672	
Decision Date: 07/08/05    Archive Date: 07/20/05	

DOCKET NO.  04-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March and September 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

This case was previously before the Board in September 2004, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Meniere's disease is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  

2.  Hearing loss is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  

3.  Tinnitus is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.  


CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2005); 38 C.F.R. § 3.303 (2004).  


2.  Hearing loss was not incurred in or aggravated by active 
military service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) redefined the VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
the veteran of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the veteran was, in fact, provided notice prior 
to the decisions on appeal.  More specifically, in letters of 
December 2002 and June 2003, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the increased rating claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The veteran was also 
provided with Statements of the Case and Supplemental 
Statements of the Case which apprised him of pertinent 
regulations and actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  He has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence he needed to submit, as 
well as what evidence the VA would secure on his behalf.  In 
addition, the veteran was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as post-
service medical records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal. 

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of Meniere's 
disease, hearing loss, or tinnitus.  At the time of a service 
separation examination in November 1945, the veteran's ears 
were within normal limits.  Hearing for the whispered voice 
was 15/15 in each ear, and no pertinent diagnosis was noted.  

In a billing statement from the Children's Hospital and 
Rehabilitation Center of Utica dated in December 1970, it was 
noted that the veteran had undergone an advanced auditory 
assessment in late September 1970.  

In a billing statement from a private physician dated in 
early March 1977, it was noted that the veteran had received 
treatment for Meniere's syndrome during the period from 
February to November 1976.  

In correspondence from the veteran's former employer dated in 
early August 1977, it was noted that the veteran's frequent 
lack of balance while working on experimental machinery was a 
source of great concern due to the possibility of injury to 
the veteran or his fellow employees.  

Private medical records dated in July 2001 reveal that the 
veteran underwent computerized tomography of his head and 
internal auditory canals for the purpose of determining the 
cause of his vertigo.  

In a Report for Disability Insurance Purposes dated in 
September 2001, it was noted that, in August 2001, the 
veteran had received treatment for Meniere's syndrome 
episodes.  Reportedly, at that time, the veteran was 
suffering from vertigo, a loss of equilibrium, and nausea, as 
well as a complete loss of hearing in his left ear and a 
50 percent loss of hearing in the right ear, accompanied by 
tinnitus.  

In correspondence of June 2002, the veteran's private 
physician wrote that, in early July 2001, the veteran had 
come to his office seeking help for an episode of Meniere's 
syndrome.  At that time, the veteran was placed on 
medication, and sent for further testing.  Noted was that the 
veteran had lost his hearing completely on the left side, and 
had only 40 percent of his hearing on the right side.  Also 
noted was that there was no cure for Meniere's syndrome.  In 
the opinion of his physician, the veteran's Meniere's 
disease, from which he had suffered for over 50 years, was 
"due to his long hours of flying while in the Air Force."  

Received in January 2003 were private medical records 
covering the period from December 1989 to December 2002.  
Those records show treatment primarily for unrelated medical 
problems, but reflect a history of Meniere's disease.  

In correspondence of January 2003, another of the veteran's 
private physicians wrote that he had been caring for the 
veteran for many years.  Also noted was that the veteran had 
a longstanding history of deafness and Meniere's syndrome, 
which had become quite debilitating over the years.  

In correspondence of April 2003, the veteran's sister wrote 
that, following his discharge from service, she was "shocked" 
to see that he was having trouble with his hearing, as well 
as "terrible spells of vertigo."  According to the veteran's 
sister, it was not until later that the veteran received a 
diagnosis of Meniere's syndrome.  Reportedly, during the war, 
the veteran flew in a B-17, sometimes for eight hours or more 
at a time.  While the cause of Meniere's disease was unknown, 
according to the veteran's sister, some were of the opinion 
that it was the result of noise pollution and certain 
environmental factors.  

In correspondence of June 2003, another of the veteran's 
private physicians wrote that the veteran had presented him 
with copies of statements dated in September 1971 and April 
1986, which statements indicated a working diagnosis of 
Meniere's disorder.  

At the time of a VA otologic examination in July 2003, the 
veteran complained of dizziness at a base clinic while in the 
military.  Reportedly, at that time, no treatment was given.  
The veteran stated that, following his discharge from 
service, he began to see private physicians concerning his 
vertigo and dizziness.  Reportedly, the veteran's vertigo had 
become progressively worse over time.  

According to the veteran, his vertigo occurred approximately 
every 3 to 4 months, and lasted for about three weeks.  
During that time, the veteran normally experienced one severe 
attack.  At the time of such an attack, the veteran usually 
experienced nausea and vomiting.  For the remainder of the 
period, he felt unsteady on his feet.  According to the 
veteran, the Meniere's disease had affected his left ear, 
where he had no significant hearing.  At the time of 
examination, the veteran wore a hearing aid on the right and 
complained of tinnitus.  

Physical examination of the veteran's ears was within normal 
limits.  The pertinent diagnosis was Meniere's disease.  
According to the examiner, there was no information regarding 
the veteran's Meniere's disease before 1970.  Moreover, due 
to a lack of medical records, it was impossible to verify 
treatment or complaints prior to 1970.  

On VA audiometric examination in July 2003, it was noted that 
the veteran's claims folder was available, and had been 
carefully reviewed.  According to the veteran, his enlistment 
physical examination included a whisper test for hearing at a 
distance of 20 feet.  He also had an examination for flying, 
which did not, however, include an audiometric examination.  
According to the veteran, he had undergone several shunt 
procedures in an effort to treat his Meniere's disease.  
However, there were no physician records regarding those 
procedures.  The only treatment noted for the veteran's 
Meniere's complaint was in July 2001, at which time the 
veteran's private physician posited that his Meniere's was 
"due to the veteran's hours of flying in the Air Force."  
However, this opinion was refuted by the fact that infirmary 
notes in the claims folder did not mention dizziness as a 
complaint.  Noted at the time of examination was that 
barotrauma as a trigger (for Meniere's disease) occurs at the 
time of exposure, and not years later.  While in 1952, the 
veteran applied for service connection for dental problems, 
he made no complaint of dizziness.  In 1976, the veteran 
received a bill for an ENG, a test given for Meniere's 
disease.  However, no diagnosis was listed.  

Noted during the course of audiometric examination was that 
the veteran did fire machine guns and fly in a multiengine 
airplane during the war.  

When further questioned, the veteran reported 30 years of 
noise exposure as a flight engineer.  The veteran believed 
that he had suffered from Meniere's disease since 1945.  
However, medical notes seemed to indicate an onset sometime 
in the 1970's.  At that time, the veteran was incapacitated 
by bouts of vertigo, tinnitus, and fluctuating hearing loss.  
The veteran reported a constant, loud, high-pitched tinnitus 
in both ears since the time of his discharge.  Reportedly, he 
continued to have vertiginous episodes.  However, they had 
lessened over time.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
70
75
LEFT
90
95
100
100
95

Speech discrimination ability in the veteran's right ear was 
80 percent, with discrimination ability of 0 percent in the 
left ear.  Noted at the time of  examination was that the 
veteran exhibited borderline normal hearing at 250 Hertz, 
with a mild to profound sensorineural hearing loss from 500 
through 8,000 Hertz in the right ear, in addition to a severe 
to profound sensorineural hearing loss in the left ear.  

In the opinion of the examining audiologist, it was not as 
least as likely as not that the veteran's hearing loss was 
related to his service experience.  This was because a nexus 
between the veteran's discharge and the first complaint of 
Meniere's disease had not been established.  Additionally 
noted was that it was not at least as likely as not that the 
veteran's tinnitus was related to service, because, again, a 
nexus had not been established to the veteran's service.  
However, there was a nexus between the veteran's tinnitus and 
the Meniere's disease which occurred following his discharge.  

In correspondence of September 2003, one of the veteran's 
former service colleagues wrote that the veteran was "always 
having trouble" with dizzy spells and headaches following the 
war.  Additionally noted was that, at times, the veteran 
suffered severe dizzy spells, which were later diagnosed as 
Meniere's syndrome, tinnitus, and hearing loss.  

In correspondence of September 2003, the wife of one of the 
veteran's former service colleagues wrote that she had been 
friends with the veteran since the 1950's, and had seen him 
through many attacks of loss of equilibrium.  Also noted was 
that the veteran's hearing was "very bad."  

In additional correspondence of September 2003, one of the 
veteran's former service associates wrote that he and the 
veteran "flew almost every day," and spent long hours in the 
air.  According to the veteran's friend, both he and the 
veteran were flight engineers and gunners.  Also noted was 
that the veteran was "very ill" at times, but never went on 
sick call.  


Analysis

The veteran in this case seeks service connection for 
Meniere's disease, to include both hearing loss and chronic 
tinnitus.  In pertinent part, it is argued that the veteran's 
current ear-related problems are the result of extensive 
exposure to hazardous noise during World War II.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(c).  Moreover, where a 
veteran served continuously for ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4, 000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of Meniere's disease, hearing loss, or tinnitus.  At 
the time of the veteran's service separation examination in 
November 1945, his ears were within normal limits, as was 
hearing for the whispered voice.  Moreover, no pertinent 
diagnosis was noted.  

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by billing statements 
dated in the 1970's, more than 25 years following the 
veteran's discharge from service, at which time he underwent 
evaluation for what appears to have been Meniere's disease.  
While in September 2001, in a Report for Disability Insurance 
Purposes, the veteran's private physician wrote that he 
suffered from Meniere's syndrome, to include vertigo, nausea, 
a loss of hearing, and tinnitus, such pathology was not 
attributed to the veteran's period of active military 
service.  

The Board acknowledges that, in correspondence of mid-June 
2002, the veteran's private physician wrote that, in his 
opinion, the veteran's Meniere's disease was "due to his long 
hours of flying while in the Air Force."  However, that 
statement was clearly based upon history provided by the 
veteran, with no reference to the veteran's service medical 
records.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, is of limited probative value); see 
also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  Significantly, by that physician's 
own admission, he first saw the veteran no earlier than July 
2001, more than 45 years following the veteran's discharge 
from service.  

The Board notes that, following a VA otologic examination in 
July 2003, the examining otologist noted that he could find 
no information regarding the veteran's Meniere's disease 
prior to 1970.  An audiometric examination conducted at that 
same time yielded results consistent with borderline normal 
hearing at 250 Hertz, with a mild to profound sensorineural 
hearing loss from 500 to 8,000 Hertz in the veteran's right 
ear, and a severe to profound sensorineural hearing loss in 
the left ear.  In the opinion of the examining audiologist, 
it was not at least as likely as not that the veteran's 
hearing loss and tinnitus were related to his service 
experience.  Rather, the veteran's tinnitus was the result of 
his Meniere's disease, evidence of which was first noted many 
years following the veteran's discharge.  The Board finds 
this opinion entitled to greater weight as it was based upon 
a thorough review of the claims file, and included rationale 
for the opinion.  In this regard, the examiner noted no 
evidence of treatment for Meniere's disease until the 1970's, 
that this syndrome usually presents itself in the 40th and 
50th decade, and that barotrauma as a trigger occurs at the 
time, not years later.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's Meniere's disease, to 
include hearing loss and tinnitus, with any incident or 
incidents of his period of active military service.  While 
during the veteran's period of active service, he was 
undoubtedly experienced noise exposure, the preponderance of 
the evidence is against a finding that such exposure resulted 
in the development of Meniere's disease, hearing loss, or 
tinnitus many years following his discharge from service.  
Under the circumstances, the veteran's claim for benefits 
must be denied.  




	(continued on next page)





ORDER

Service connection for Meniere's disease is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


